Finelite, J.
This is a motion why an order heretofore granted for an examination of the defendant should not be vacated and set aside. The order was to the effect that the defendant company should submit to an examination and its deposition be taken, pursuant to sections 871, 872, 873 of the Code of Civil Procedure, and that William W. Parish, its president, and William B. Wright, its treasurer and secretary, should appear and submit to an examination concerning facts of certain entries made in the books of the defendant. The plaintiff has instituted an action against the defendant to recover damages for the breach of a written contract, dated January 10, 1903, wherein the defendant company agreed to purchase from the plaintiff, at its par value, all the stock that the plaintiff held in defendant’s corporation at the time of his leaving the defendant’s employ; that the stock of the Earish-Stafford Company of Connecticut was exchanged for the stock of the Earish-Stafford Company of North Carolina, the defendant now having its place of business in the city of New York. The plaintiff alleges that he entered into a contract with defendant’s predecessor, and that defendant assumed all the liabilities under said agreement, and thereafter, on January 4, 1906, the plaintiff subscribed for additional shares of stock in the defendant cor*56poration, subject to the same terms and conditions which were obtained in the transaction covering the purchase of the first shares of stock. That on February 1, 1908, said plaintiff left the employ of said defendant and offered to sell back to said defendant all stock which said plaintiff held in said defendant corporation, and said defendant refused to purchase said stock, which stock is of the value of $1,425. Defendant by its answer denies that any such stock was purchased, or that any such agreement was made, but admits that certain shares of stock were purchased from the old company, and that certain stock was purchased on or about January 1, 1906, from the plaintiff, and that the same was sold to it, and said plaintiff accepted a promissory note in part payment therefor in the sum of $1,400. The plaintiff desires to examine the said president and secretary of the defendant corporation, for the reason that their testimony is material and necessary to establish, on the. trial, the transfer of the rights and liabilities of the defendant corporation by its predecessor or assignor, the Farish-Stafford Company, as alleged in the complaint, and as to the exact terms thereof, and this information can be obtained from only one source to deponent’s knowledge and belief, to wit, the defendant and its -officials, to the effect that the defendant herein took over all the assets and liabilities of the Farish-Stafford Company of North Carolina, and continued the business as a going concern, and carried out its agreements entered into. Plaintiff is ignorant of the fact whether the stock, assets and liabilities of the Farish-Stafford Company were directly taken over by the defendant, or whether said transfer was effected by intermediaries, and plaintiff expects to prove the facts in detail by the testimony of the defendant and its officials sought to be examined, and that information is within the knowledge of the officials of the defendant. The testimony of said officials is material and necessary for the plaintiff to have upon the trial of this action. Plaintiff intends in good faith to use such examination upon the trial, and requests the defendant to produce on said examination the minute books of the meetings of stockholders and directors of the Farish-Stafford Company, also cash books, *57journals, ledgers, check hooks, bank deposit books, balance sheets of 1907, 1908, 1909, and any other books or papers containing entries of the matters which will disclose the information desired. And the only reason why the books and papers, as aforesaid, are desired by the plaintiff is for the 2>urpose of refreshing the memory of the president and secretary of the defendant and aiding them in the examination, and not for examination or inspection. The defendant states that it is willing to produce for the benefit of the plaintiff on such examination the balance sheets for the years 1908, 1909, and states that they will be sufficient to refresh the witnesses7 recollection as to any surplus that was in the hands of the defendant. In addition to this, the plaintiff is entitled to the examination of the officials and the books and papers heretofore mentioned for the purpose of refreshing the memory of the officials on the examination. This evidence is material and necessary to the plaintiff to enable him to establish his claim at the trial. Code Civ. Pro., § 870. A general examination of the defendant in the action may be had at any time, and is not limited to an affirmative cause of action or an affirmative defense set forth in favor of the party desiring'that examination. Plaintiff has complied with sections 871, 872, 873 of the Code of Civil Procedure, and he is entitled to the examination sought herein. Istok v. Senderling, 118 App. Div. 162, 163. The object of the examination is to get evidence by the plaintiff in proving his cause of action. As was said by Justice Ingraham (writing for the court in Goldmark v. U. S. Electro Galvanizing Co., 111 App. Div. 526-529) : “Where an issue of fact is presented to be determined upon the trial of the action, and where it appears that a party to the action has knowledge of facts which are material in the determination of that issue, either party to the action under these provisions of the Code is entitled to examine such party and have his deposition taken for use at the trial. "x" * * 77 At pages 528, 529 he says: “ Nor is it an answer to such an application that the party making it can procure the evidence from other persons than of the person whose deposition is required. The statute doesi not require that it shall appear that the fact sought to be *58proved cannot be proved by other witnesses, but it authorizes a party to take the deposition of his opponent where his testimony can prove the fact which he desires to establish.” The defendant states- that it is unable to produce the books and ledgers in court as they are too numerous. The court will appoint a referee, should the defendant consent, who shall attend at its place of business, so that when said witnesses are examined the books may be referred to in refreshing the memory of the witnesses, thus avoiding unnecessary inconvenience to the defendant. The motion to vacate the order for the examination of the witnesses and books is denied, and the examination under the order heretofore granted to proceed.
Ordered accordingly.